Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 03/13/2019. Claims 1-15 are pending. Claims 1, 10, 12, and 14 is/are independent.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record (in particular, Ford U.S. Publication 20170041296 (hereinafter "Ford"), Lovin U.S. Patent 10445525 (hereinafter "Lovin"),  O’Connor U.S. Publication 20110320955 (hereinafter "O’Connor"), Chatterjee U.S. Publication 20150363724 (hereinafter "Chatterjee"), McCarthy U.S. Publication 20150163206 (hereinafter "McCarthy"), Kuruganti U.S. Publication 20130246475 (hereinafter "Kuruganti")) does not expressly disclose all the limitations recited in independent claims and the combination of their features thereon. With respect to the independent claims the closest prior art does not disclose at least the following limitations in the recited context:
CLAIM 1:

a request module arranged to transmit an access request for the first set of data from the third tenant to the first tenant, without indicating an identification of the third tenant to the first tenant; 
an authorisation module arranged to allow the first tenant to grant an authorisation of the access request; and 
wherein the data transfer module is arranged to transfer a second portion of the first set of data to the cloud-storage resource associated with the third tenant via the second tenant, in response to the authorisation. 




CLAIM 10:

transmitting an access request for the first set of data from the third tenant to the first tenant, without transmitting an identification of the third tenant to the first tenant; 
granting, by the first tenant, an authorisation of the access request from the first tenant to the second tenant and, in response to the granting of the authorisation, transferring a second portion of the first set of data for storage at the third cloud-storage resource associated with the third tenant via the second cloud-storage resource associated with the second tenant.


CLAIM 12:

a connection module arranged to establish a trusted connection between a first tenant and a second tenant of the software instance; and wherein the connection module is arranged to establish a trusted connection between a second tenant a third tenant of the software instance; 
an access management module arranged to generate a first access restriction set by the first tenant, wherein the first access restriction comprises at least one first category of tenant to which the first set of data is not to be transmitted via the second tenant; 

CLAIM 14:
establishing a trusted connection between a first tenant and a second tenant of the software instance; 
establishing a trusted connection between a second tenant a third tenant of the software instance; 
generating a first access restriction by the first tenant, wherein the first access restriction comprises at least one first category of tenant to which the first set of data is not to be transmitted via the second tenant; 

Rather, Ford discloses that a first user may grant anonymous access to the first user’s data to another user through an anonymous information rights management system facility. The data may reside in the cloud [Ford, figure 62, 108, 438-439]. 
However, Ford does not disclose at least the features of the independent claims quoted above.  
To this, Lovin adds a transaction manager may request a second service provider having user data to provide the user data to a first service provider if the user approves the first service provider to access the user data [Lovin, 8:19-23]. O’Connor adds that with a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of 
However, the combination of Ford, Lovin, O’Connor, Chatterjee, McCarthy, and Kuruganti does not teach the limitations of the independent claims quoted above.  
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the embodiments of the invention of the present application at or before the time it was filed. 
For the reasons described above, the prior art of record does not disclose, with respect to independent claims 1, 10, 12, and 14 features corresponding to those of the independent claims in their respective contexts. 
Dependent claims 2-9, 11, 13, and 15 are allowable in view of their respective dependence from independent claims 1, 10, 12, and 14.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:





a connection module arranged to establish a trusted connection between a first tenant and a second tenant of the software instance, and establish a trusted connection between a second tenant and a third tenant of the software instance; 
a data transfer module arranged to transfer a first portion of the first set of data to a third cloud-storage resource associated with the third tenant; 
a request module arranged to transmit an access request for the first set of data from the third tenant to the first tenant, without indicating an identification of the third tenant to the first tenant; 
an authorisation module arranged to allow the first tenant to grant an authorisation of the access request; and 
wherein the data transfer module is arranged to transfer a second portion of the first set of data to the cloud-storage resource associated with the third tenant via the second tenant, in response to the authorisation.

CLAIM 2:
an access management module arranged to generate a first access restriction set by the first tenant, wherein the first access restriction comprises at least one first category of tenant to which the first set of data is not to be transmitted via the second tenant; and 
wherein the access management module is arranged to determine if a category of the third tenant matches the at least one first category of tenant in the first access restriction; 	wherein the data transfer module is arranged to transfer the first portion of the first set of data to the third tenant, in response to the access management module determining that the category of the third tenant does not match the first category of tenant in the first access restriction; and 


CLAIM 3:
wherein transmitting the access request for the first set of data from the third tenant to the first tenant, without transmitting an identification of the third tenant to the first tenant, comprises anonymising the identity of the third tenant in the access request.

CLAIM 4:
wherein the access management module is arranged to generate a second access restriction set by the second tenant, wherein the second access restriction comprises at least one second category of tenant to which the first set of data is not to be transmitted; 
wherein the access management module is arranged to determine if a category of the third tenant matches the second category in the first access restriction; 
wherein the data transfer module is arranged to transfer at least a portion of the first set of data to the third tenant in response to the access management module determining that the first category or the second category does not match the at least one category of tenant of the third tenant; and 
the data transfer module is arranged to prevent transmission of at least a portion of the first set of data to the third tenant, in response to the access management module determining that the first category or the second category matches the at least one category of tenant of the third tenant.



wherein the access management module is to allow the first tenant to generate a third access restriction, 
wherein the third access restriction comprises at least a third category of tenant to which the plurality of sets of data are not to be transmitted via the second tenant; 
wherein the access management module is to determine if a category of the third tenant matches the at least one third category of tenant in the first access restriction; 
wherein the data transfer module is arranged to transfer at least a portion of each one of the plurality of sets of data to the third tenant, in response to determining that the category of the third tenant does not match the at least one third category of tenant in the third access restriction; and 
wherein the data transfer module is arranged to prevent transmission of at least a portion of the first set of data to the third tenant, in response to determining that the category of the third tenant matches the at least one third category of tenant in the first access restriction.

CLAIM 12:
a connection module arranged to establish a trusted connection between a first tenant and a second tenant of the software instance; and wherein the connection module is arranged to establish a trusted connection between a second tenant a third tenant of the software instance; 
an access management module arranged to generate a first access restriction set by the first tenant, wherein the first access restriction comprises at least one first category of tenant to which the first set of data is not to be transmitted via the second tenant; 
wherein the access management module is arranged to determine if a category of the third tenant matches the at least one first category of tenant in the first access restriction; 	wherein the data transfer module is arranged to transfer at least a first portion of the first 
wherein the data transfer module is arranged to prevent transmission of at least a first portion of the first set of data to the cloud-storage resource associated with the third tenant, in response to the access management module determining that the category of the third tenant matches the first category of tenant in the first access restriction.

CLAIM 13:
a request module arranged to transmit an access request for the first set of data from the third tenant to the first tenant, without transmitting an identification of the third tenant to the first tenant; 
an authorisation module arranged to allow the first tenant to grant an authorisation of the access request; and 
wherein the authorisation module is arranged to transfer a second portion of the first set of data for storage at the cloud-storage resource associated with the third tenant via the second tenant in response to the authorisation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “and establish a trusted connection between a second tenant and a third tenant of the software instance;” It is not clear whether “a second tenant” is the same as the second tenant introduced earlier in the claim.
Claims 2-9 depend from claim 1 and inherit the limitations of claim 1, and are rejected for at least the same reasons as discussed above with respect to claim 1. In addition, some of the claims depending from claim 1 are also rejected for the reasons discussed below with each individual claim.
Claim 4 recites the limitation "the data transfer module is arranged to prevent transmission of at least a portion of the first set of data to the third tenant, in response to the access management module determining that the first category or the second category matches the at least one category of tenant of the third tenant." It is not clear whether “a portion” is the same as the portion introduced earlier in the claim. 
Claim 5 recites the limitation "wherein the access management module is to determine if a category of the third tenant matches the at least one third category of tenant in the first access restriction;" For proper antecedent basis, this claim limitation should read as "wherein the third 
Claim 5 recites the limitation “in response to determining that the category of the third tenant matches the at least one third category of tenant in the first access restriction.” For proper antecedent basis, this claim limitation should read as “in response to determining that the category of the third tenant matches the at least one third category of tenant in the third 
Claim 6 recites the limitation ‘the geographical location’. There is insufficient antecedent basis for ‘geographical location’ in the claim.
Claim 7 recites the limitation ‘the second cloud-storage resource and third cloud-storage resource;’ It is not clear whether “third cloud-storage resource” is the same as the ‘third cloud-storage resource’ introduced earlier in the claim.
Claim 10 recites the limitation ‘establishing a trusted connection between a second tenant and a third tenant of the software instance;’ It is not clear whether “a second tenant” is the same as the ‘a second tenant’ introduced earlier in the claim.
Claim 11 depends from claim 10 and inherits the limitations of claim 10, and is rejected for the same reasons as discussed above with respect to claim 10.
Claim 12 recites the limitation ‘establish a trusted connection between a second tenant a third tenant of the software instance;’ it is not clear the relationship between the second tenant and the third tenant. Examiner suggests amending the claim to recite ‘establish a trusted connection between a second tenant and a third tenant of the software instance;’
Claim 12 recites the limitation ‘wherein the data transfer module is arranged to prevent transmission of at least a first portion of the first set of data to the cloud-storage resource associated with the third tenant,’ It is not clear whether “a first portion” is the same as the first portion introduced earlier in the claim.

Claim 14 recites the limitation "establishing a trusted connection between a second tenant a third tenant of the software instance;" For proper antecedent basis and clarity, this claim limitation should read as “establishing a trusted connection between the[[a]] second tenant and a third tenant of the software instance;”  
Claim 14 recites the limitation "preventing the transfer of at least a portion of the first set of data to the third tenant". It is not clear whether “a portion” is the same as the portion introduced earlier in the claim. 
  Claim 15 depends from claim 14 and inherits the limitations of claim 14, and are rejected for at least the same reasons as discussed above with respect to claim 14. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                                                                                                                                                                        /JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494